DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3, 6, 8, & 11-12 in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that Applicant argues that there is no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because the burden was established in the requirement for restriction mailed 11/23/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5 , 7, 9, 10, & 13-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin Patent 9,812,414 B1).
Regarding claim 1, Lin et al discloses a semiconductor device (fig. 1), comprising:
a substrate (101)(column 4 lines 22-23) ; an intrinsically conductive pad(103) positioned above the substrate(101) (col. 4 lines 62-66)fig. 1; a stress relief structure (104)positioned above the substrate (101) and distant from the intrinsically conductive pad (103)(fig. 1) (col. 5 lines 41-43); and an external bonding structure(107) positioned directly above the stress relief structure(104) fig. 1 (col. 7, lines 10-15).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Pub no. 2017/0186802 A1).
Regarding claim 1, Huang et al discloses a semiconductor device (fig. 3/fig. 4), comprising: a substrate (404); an intrinsically conductive pad(208) positioned above the substrate(404); a stress relief structure (214a)[0015][0027]positioned above the substrate (404) and distant from the intrinsically conductive pad (208)(fig. 3); and an external bonding structure (306/307)positioned directly above the stress relief structure (214a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub no. 2017/0186802 A1).
Regarding claim 2, Huang et al discloses all the claim limitations of claim 1 but fails to teach wherein the stress relief structure comprises a conductive frame and a plurality of insulating segments positioned within the conductive frame. 
 However, in another embodiment, Huang et al teaches wherein the stress relief structure (518) comprises a conductive frame and a plurality of insulating segments(insulation segment in 522) positioned within the conductive frame[0048] fig. 5c.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of fig. 3/ fig. 4 with the teaching of embodiment fig. 5c in order to optimize the metal pattern density allowing for a bonding force to be distributed over a larger metal area and thereby reducing integrated chip damage due to bonding stress.
Regarding claim 3, Huang et al discloses wherein each of the plurality of
insulating segments ( insulating material 206 within 522) has a square shape and the insulating segments are separated from each other(fig. 5c). 
Regarding claim 6, Huang et al discloses  further comprising a redistribution conductive layer(210a) positioned above the stress relief structure(214a) and the intrinsically conductive pad(208) (fig. 3-4).
Regarding claim 8, Huang et al discloses wherein the external bonding structure (306/307) comprises a bottom bonding layer (306) positioned directly above the stress
relief structure (214a) and a top bonding layer (307) positioned above the bottom bonding layer (306) fig. 4.
Claims 11 & 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub no. 2017/0186802 A1) in view of Nakajima (US Pub no 2003/0230809 A1)
Regarding claim 11, Huang et al discloses all the claim limitations of claim 8 but fails to teach further comprising a wiring layer positioned on the external bonding structure.
However, Nakajima et al a semiconductor device comprising a wiring layer (51) positioned on a bonding structure (53)[0059][0060] .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang et al with a wiring layer as taught by Nakajima et al to provide electrical connection to the outside.
Regarding claim 12, Nakajima et al discloses  wherein a width of the wiring layer (51) is less than a width of the external bonding structure(53) (fig. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813